Citation Nr: 1142061	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-39 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound to the lumbar spine area of the back.

2.  Entitlement to service connection for a skin condition to include as secondary to herbicide (Agent Orange) exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before a Decision Review Officer.  

Following the issuance of the supplemental statement of the case in July 2011, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In September 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In the rating decision of September 2006, the RO denied the claim for service connection for posttraumatic stress disorder.  In his notice of disagreement received in April 2007, the Veteran clearly indicated his intent to appeal the denial of the posttraumatic stress disorder as well as the two issues currently before the Board.  In a rating decision dated in February 2011, the RO granted service connection for posttraumatic stress disorder, and assigned a rating of 70 percent.  That decision is considered a full grant of the appeal of the denial of service connection for posttraumatic stress disorder.  As the Veteran has not initiated an appeal of the assigned rating, that claim has not been developed for appellate review by the 

Board.  The Veteran does have the remainder of the one-year period from February 14, 2011, to file a notice of disagreement to initiate an appeal concerning the 70 percent rating assigned for the service connected posttraumatic stress disorder.

The issue of service connection for a skin condition to include as secondary to herbicide (Agent Orange) exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A shrapnel wound to the lumbar spine was likely sustained in service causing a current disability of itching, pain, and a hyperpigmented and hypopigmented back lesion.


CONCLUSION OF LAW

Residuals of a shrapnel injury were incurred in service.  38 U.S.C.A. §§ 1110, 1154 (b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the application for service connection for a shrapnel wound is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also known as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record establishes that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran has testified and submitted statements that in February 1967 while serving in Vietnam, the Veteran and other members of an artillery crew attempted to unload ammunition when one exploded.  The Veteran was hit with shrapnel in the back.  He testified that although he received the least serious injuries, he was treated and told he had retained shrapnel in his back.  He testified that the explosion occurred just as a firefight started and he had turned his back to respond to the firefight.  The Veteran has also testified that over the years pieces of shrapnel have worked their way out, and the wound has also caused him pain and itchiness.  The ammo shrapnel was made of fiberglass, not metal.  He has treated the symptoms with a non- prescription topical cream.

The Veteran has also submitted statements of W. M., his commanding officer at the time of the explosion, J. K., another officer who witnessed the explosion, L. W. S., another crew member injured in the blast, and R. A. C., the first medic upon the scene who treated the injured.  The Veteran has also included a report by R. A. D., a retired United States Naval JAG Corps member and Administrative Law Judge who investigated the incident.

All of the witnesses agreed with the Veteran's testimony that he and two others were stationed at "the rock pile" in Vietnam and while unpacking jungle pack ammo to place in the bunker, one blew up wounding the Veteran, L. W. S., and a third now deceased soldier, R. L.  R.A.D. concluded that the explosion occurred as a result of booby trap and therefore recommended that the Veteran and the other two soldiers be retroactively awarded the Purple Heart. 

The service treatment records do not document any history, treatment, or any other reference to a shrapnel wound.  At the separation examination in September 1967, the Veteran marked "yes" to skin conditions but there is no further explanation and the physical examination was negative for either a skin condition or wounds due to shrapnel.

The first medical evidence occurred when the Veteran sought treatment in April 1998 from a private physician, Dr. C. R. T., mainly for a recurring rash on his hands and feet, but did report that he had an itchy area on his back and about 10 years after returning from Vietnam, the fragments started to extrude.  The doctor observed a 6 x 4 cm. hyper pigmented papillated plaque in the left scapula area with a central sclerosis about 3 cm. in diameter.

At VA treatment in May 2007, it was noted the left side of the Veteran's back had an approximately 10 cm. lesion that was both hypopigmented and hyperpigmented with overlying scales.  The Veteran stated there was shrapnel lodged underneath.

Also in May 2007, the Veteran was evaluated for posttraumatic stress disorder and reported the February 1967 ammo explosion as one of his stressors.  The Veteran is now service connected for posttraumatic stress disorder after a VA examiner concluded in May 2010 that the explosion was a sufficient stressor to cause the Veteran's posttraumatic stress disorder and the RO determined the stressor was verified.

In September 2007, the VA medical providers noted the Veteran had a chronic skin condition on his back.  It was described as a scaly patch with both hyperpigmentation and hypopigmentation as well as scarring.  The Veteran said it was the result of lodged fiberglass in his back and he had lived with it for forty years.

In July 2010, the lesion on the back was described as a 4 cm. by 2 cm. area of darkened skin with central firm nodular pink area.  VA offered the Veteran a referral to a dermatologist, but the Veteran declined the referral.

In September 2011, Dr. D. G. L., a private physician who has treated the Veteran since 1997 issued a letter stating that the Veteran suffered shrapnel injuries in service and continued to have back pain.  He also had a region of vitiligo in the mid- back, which continues to cause problems with itching, discomfort, and pain.  

Analysis

In this case, the Board finds the Veteran and the other witnesses to be credible in their testimony as to what occurred.  Furthermore, the ammo explosion in February 1967 is consistent with the circumstances, conditions, or hardships of service by a Veteran engaged in artillery and combat in Vietnam.  Even though there is no official record of the incident, after finding no clear and convincing evidence to the contrary and resolving every reasonable doubt in favor of the Veteran, the Board finds the Veteran was engaged in combat while in Vietnam and was injured in the back with shrapnel from an explosion.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), however, while service connection for a combat-related injury may be based on lay statements alone, the Veteran is still required to demonstrate a current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

As to the current disability, clearly, the Veteran suffers from a chronic lesion on his back which causes him symptoms such as pain and itching.  Both VA and private physicians have documented the condition and the symptoms.  

As to the nexus requirement, the Veteran as a lay person is competent to identify a simple medical condition, to relate a contemporaneous medical diagnosis, or to relate symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Stated another way, as to simple medical conditions, a veteran does not need the general requirement of competent medical evidence and can provide the necessary evidence by his or her own testimony.  Case law has recognized a simple medical condition that a lay person can identify as including a broken leg.  Jandreau, 492 F.3d at 1377.  And, the Veteran as a lay person, is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In this instance, the Board finds that a shrapnel wound to the back is a simple medical condition similar to a broken leg and also finds that the Veteran's own lay testimony is competent to offer an opinion that his current disability is related to the shrapnel wound he suffered in service.

In addition to the Veteran's testimony, the 2011 letter from Dr. L. states the Veteran suffered shrapnel injuries and "continues to have back pain secondary to the combat injury."  Since the in-service occurrence of a shrapnel injury is established as a factual matter, as discussed above, the opinion from Dr. L. is based on an accurate history and establishes a link between a current symptom of back pain and the in-service injury.

Thus, with evidence of current disability, itching, pain, and a hyper pigmented and hypo pigmented back lesion; competent and credible evidence of an injury or an event in service causing injury, namely, a shrapnel wound from an explosion; and evidence of a relationship between the current disability and the injury or event in service, as expressed by the Veteran from a simple medical condition and by a physician, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence). 


ORDER

Service connection for a shrapnel wound to the lumbar spine is granted.


REMAND

VA records do show that the Veteran has sought treatment for a skin condition that has appeared on his hands, lower legs, and back.  In September 2011, the Veteran's private physician, Dr. D. G. L. stated the Veteran suffers from exposure to Agent Orange, which has resulted in vitiglio, eczema, arthritis, and chloracne.  Further, the Veteran has testified that the condition started while he was serving in Vietnam and has continued to the present.  

VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  (emphasis added); see also 38 C.F.R. § 3.159(c)(4).  As to the third element, lay evidence of continuity of observable symptoms alone may be sufficient to satisfy the need for a VA examination and there is no requirement that only medical evidence can be used to indicate such an association.  Id.  

Although it appears that the Veteran currently has one or more skin disorders, it is not clear to the Board what those disorders are and their possible relationship to service.  The Board is aware that Dr. L. connected various skin conditions in his September 2011 report to service.  After review of the report, the Board finds the report in not compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  Dr. L. does not set forth what findings, symptoms, or tests that formed his diagnosis and he does not provide any rationale as to why the skin conditions are related to service.  Also, his records have not been associated with the claims file.  For all of the foregoing reasons, the Board has determined a remand is necessary for a VA examination to help resolve these issues.

At the hearing before the Board, the Veteran also testified that shortly after separation, he saw two dermatologists in Decatur, Illinois where he was living at the time.  The dermatologists told the Veteran that they had also served in Vietnam and his skin condition was an incurable fungus.  These doctors have not been identified so there has been no attempt to obtain their records.  Since it is necessary to remand this claim for an examination, the Veteran should be given an opportunity to identify these physicians and, if he does so, then attempts should be made to obtain their records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the records of Dr. Doug Langrock and the two dermatologists from Decatur, Illinois, who treated him shortly after service.  If he submits the necessary authorization forms, requests should be made for the records, and, if they are not obtained, the Veteran should be so notified.

2.  After the foregoing medical records are obtained, to the extent possible, afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has a skin disability, and, if so, 

b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that for each skin disability identified is caused by service, to include exposure to Agent Orange.  

The examiner is asked to consider that the Veteran is competent to describe symptoms in Vietnam and since service and medical documentation is not needed.  A lay person is also competent in describing symptoms at the time which supports a later diagnosis by a medical professional.

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether causation cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

3.  After the development requested is completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


